*28ORDER
The Disciplinary Review Board on February 8, 1997, having filed with the Court its decision concluding that STEVEN M. OLITSKY of IRVINGTON, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three months for his violations of Rule l:21-6(a)(l) (failure to maintain a trust account separate from personal and business accounts), Rule l:21-6(a)(2) (failing to properly maintain a business account), RPC 1.15(a) (safekeeping property), RPC 1.15(d) (recordkeeping violations), and RPC 8.4(c) (conduct involving dishonesty, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to complete, within one year after his reinstatement to practice, ten hours of courses in professional responsibility and ten hours of courses in accounting and that respondent should provide to the Office of Attorney Ethics on a quarterly basis for a period of one year certifications confirming *29that his attorney accounts are being maintained in accordance with Rule 1:21-6;
And good cause appearing;
It is ORDERED that STEVEN M. OLITSKY is hereby suspended from the practice of law for a period of three months, effective May 16, 1997, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice respondent shall demonstrate by competent psychiatric proof that he is fit to practice law; and it is further
ORDERED that within one year after his reinstatement to practice respondent shall complete ten hours of courses in professional responsibility and ten hours of courses in accounting; and it is further
ORDERED that respondent shall provide the Office of Attorney Ethics on a quarterly basis for a period of one year after reinstatement to practice certifications confirming that his attorney accounts are being maintained in accordance with Rule 1:21-6; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.